Detailed action
Summary
1. The office action is in response to the amendment filed on 12/30/2021.
2. Claims 1-16 are pending and has been examined.
3. The amendment filed on 12/30/2021 are entered.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice of Pre-AIA  or AIA  Status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
6. 	Claims 1-16 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein a voltage magnitude of the disturbance signal is less than a voltage magnitude of the first DC power; and a controller configured to receive the current signal and control the switch accordingly, wherein the receiving terminal comprises: a filter coupled to the transmission line, and wherein the controller is configured to turn off the switch if the controller determines that the current signal contains the disturbance signal.”

Dependent claims 2-11 are allowable by virtue of their dependency.

Regarding claim 12. The prior art fails to teach “ …wherein a voltage magnitude of the disturbance signal is less than a voltage magnitude of the first DC power; measuring a current 

Dependent claims 13-16 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
8.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160134105 Harris et al. disclose an electrical protection device and a method of providing electrical protection. 
US 20120161523 Kin et al. disclose photovoltaic power generation system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                                                                                                                                                                                                                    
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838